Citation Nr: 0920304	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, A.C.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2006, a 
statement of the case was issued in February 2007, and a 
substantive appeal was received in March 2007.   

The Veteran presented testimony at a Board hearing in March 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD and depression and has alleged an in-service personal 
assault of a sexual nature.  

There is an enhanced duty to assist the Veteran with the 
development of his claim for service connection for PTSD as a 
result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21- 1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR notes that personal assault is an 
event of human design that threatens or inflicts harm.  
Examples include rape, physical assault, domestic battering, 
robbery, mugging, stalking, and harassment.  M21-1MR, Part 
IV, Subpart ii, 1.D.17.a. M21-1MR identifies alternative 
sources for developing evidence of personal assault, 
including private medical records, civilian police reports, 
reports from crisis intervention centers, testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, and personal diaries or 
journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2006); see Patton v. West, 12 Vet.App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 67 Fed. Reg. 10330- 10332 (March 7, 2002). VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2008).

In the case at hand, it does not appear that the Veteran has 
been provided with notice or a PTSD questionnaire specific to 
the information relevant in PTSD cases involving personal 
assault.  

The Board also notes that the Veteran stated in a March 1987 
Statement in Support of the Claim (VA Form 21-4138) that he 
was treated for depression and drug use by a doctor at the 
Social Security Administration (SSA). Since the precise 
nature of the Veteran's medical history is relevant in the 
present case, any and all relevant SSA records should be 
obtained.  VA has a duty to obtain SSA records when they may 
be relevant and VA has actual notice that the Veteran is 
receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. 
§ 3.159(c)(2)(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to in-service personal assault.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the Veteran's claim 
of entitlement to service connection for 
PTSD and depression, with consideration 
of all evidence in the claims file.  The 
RO should issue a supplemental statement 
of the case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be retuned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




